DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter Withdrawn
The indication of allowable subject matter in the previous office action is withdrawn in view of the newly found applicable prior art in the required search update after amendment to the claims. This Action is NON-FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al., US 20150215831 A1, hereinafter “JUNG,” in view of TSUDA et al., US 20190349824 A1, hereinafter “TSUDA,” further in view of Park, US 6801511 B2, hereinafter “Park.”
	Consider claim 2. JUNG discloses: 
a wireless communication system in which a mobile station executes wireless communication with a base station (see figs. 1A-1B and paragraphs [0004]-[0005]: it is assumed that a heterogeneous network includes a plurality of cells, and each of the cells includes one macro eNB 105, 107, 109, and 111, and one or more small eNBs 113, 117, 119, 121, 123, 125, and 127. The small eNB may be, for example, a micro eNB, a pico eNB, or a femto eNB. UEs 101 and 103 moving within an illustrated communication area 100 perform a handover to maintain the quality of service which the UEs receive -stationary base station reads on macro eNB) and executes handover with a base station different from the base station (see paragraph [0016]: According to the present disclosure, a UE can set a handover parameter considered when a handover is performed based on the type of a serving eNB and a target eNB...; see paragraph [0019]: FIG. 4 is a graph showing a DL received signal strength according to a UE position when a handover of the UE from a macro eNB to a small eNB is made in a mobile communication system according to an embodiment of the present disclosure) when a reception intensity of the wireless communication becomes equal to or lower than a threshold value (see paragraph [0149]: When a speed of the UE is larger than or equal to a particular value and RSRP serving of the serving eNB is smaller than a particular value, the UE rapidly performs the handover to the small eNB by using a short TTT - reception intensity reads on Reference Signal Received Power (RSRP)). 
Although Jung discloses: In accordance with an aspect of the present disclosure, a method of setting a handover parameter by a UE in a mobile communication system is provided. The method includes: receiving, from a serving evolved Node B (eNB), cell type information and mobility information of the UE, the cell type information indicating eNB types of the serving eNB and eNBs adjacent to the serving eNB, detecting a serving eNB type and a target eNB type based on the cell type information, and setting a Time-To-Trigger (TTT) applied if a handover event is detected based on the serving eNB type, the target eNB type, the mobility information of the UE -reads on UE speed-, and a received signal strength -reads on reception intensity- for the serving eNB, wherein the TTT is set as a short TTT or a long TTT, and wherein the short TTT is less than a preset value and the long TTT is greater than or equal to the preset. See also paragraph [0146]: ... The UE may consider a movement speed of the UE when determining whether to use the short TTT or the long TTT. That is, when the movement speed is fast, a time for which the UE stays in the corresponding small eNB is short, and thus the UE avoids the handover by applying the long TTT. Further, in determining whether to use the short TTT or the long TTT, the UE may consider a channel gain between the UE and the source eNB as well as the movement speed of the UE...(threshold value reads on TTT value- see paragraph [0014]), he does not refer verbatim to wherein the threshold value is determined in accordance with a movement speed of the mobile station.
But JUNG is silent regarding wherein a mobile station executes wireless communication with a stationary base station.
TSUDA, however, in related art, suggests wherein a mobile station executes wireless communication with a stationary base station (see paragraph [0055]: ... The first type classification may be associated with cells being deployed locally, dynamically or in distributed manner and the second type classification may be associated with stationary macro cells in central manner... -hence stationary base station or eNodeB); and also suggests wherein the threshold value is determined in accordance with a movement speed of the mobile station (Thresh is the threshold parameter for this event (i.e. a1-Threshold as defined within reportConfigEUTRA for this event). Ms is expressed in dBm in case of RSRP, or in dB in case of RSRQ and RS-SINR. Hp is expressed in dB. Thresh is expressed in the same unit as Ms. In the connected mode, in some embodiments, the parameter “Hys” can be configured or adjusted with some values according to speed dependent scaling rules based on a mobility state of a UE similar to the “Qhyst” of the cell-ranking criterion Rs discussed above) (see paragraphs [0100]-[0104]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider TSUDA’s teachings in relation to the claimed invention, thus providing means for improving processes in case of mobility of a user equipment in a heterogeneous network, as discussed by TSUDA (paragraph [0012]). 
After amendment to the claims, JUNG in view of TSUDA is silent regarding wherein the threshold value is corrected in accordance with a parameter indicating a change in at least one of a distance between the mobile station and the base station executing wireless communication with the mobile station and a direction of the mobile station with respect to the base station.
Park, however, in related art, i.e., methods and apparatus for performing a handoff considering a moving speed of a mobile station in a mobile communication system, suggests wherein the threshold value is corrected -reads on adjusted- in accordance with a parameter indicating a change in at least one of a distance between  -reads on speed- the mobile station and the base station executing wireless communication with the mobile station and a direction of the mobile station with respect to the base station (see column 3 lines 43-50: Commonly, in a mobile station, a searcher acquires synchronization with the base station and measures pilot signal strength of the neighbor base station. The embodiment of the present invention predicts a moving direction and a moving speed of the mobile station by using the searcher. Further, the embodiment adaptively adjusts the received strength threshold of the pilot signal (from the neighbor base station) according to the moving speed).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Park’s teachings in relation to the claimed invention, thus providing a handoff apparatus and method in which a mobile station determines its moving direction and moving speed by measuring a change in a PN phase of a specific pilot and performs a handoff depending on the determined information, as discussed by Park (see column 2 lines 40-44).
Consider claim 7. JUNG in view of TSUDA and Park teaches claim 2; and JUNG further suggests wherein a value to be determined as the threshold value is increased as the movement speed of the mobile station increases (see paragraph [0146]: ... when the source eNB is the macro eNB and the target eNB is the small eNB, the UE should determine whether to quickly perform a handover to the small eNB by using a short TTT or not perform the handover to the corresponding small eNB by using a long TTT. The UE may consider a movement speed of the UE when determining whether to use the short TTT or the long TTT. That is, when the movement speed is fast, a time for which the UE stays in the corresponding small eNB is short, and thus the UE avoids the handover by applying the long TTT...).
Consider claim 9. JUNG in view of TSUDA and Park teaches claim 2; and TSUDA further suggests wherein the threshold value is determined in the base station executing wireless communication with the mobile station and is transmitted from the base station to the mobile station (see paragraph [0071]: ... The thresholds may be predefined or they can be transmitted, for example, from a base station to a user equipment, for instance, in the system information or the system information includes parameters or the like on the basis of which the respective thresholds can be determined).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider TSUDA’s teachings in relation to the claimed invention, thus providing means for improving processes in case of mobility of a user equipment in a heterogeneous network, as discussed by TSUDA (paragraph [0012]).
Consider claim 10. JUNG in view of TSUDA and Park teaches claim 2; and TSUDA further suggests wherein the threshold value is determined in a mobility management entity communicably connected to the base station executing wireless communication with the mobile station and is transmitted from the mobility management entity to the mobile station through the base station (see paragraph [0071]: At 24, a threshold is set, which depends on the mobility state, i.e. there is a predefined number of thresholds such that at least for each mobility state a respective thresholds is set. For example, there is provided a first threshold for the normal-mobility state, a second threshold for the medium-mobility-state and a third threshold for the high-mobility state. Hence, depending on the mobility state which is set at 23, a respective associated threshold is set at 24. The thresholds may be predefined or they can be transmitted, for example, from a base station to a user equipment, for instance, in the system information or the system information includes parameters or the like on the basis of which the respective thresholds can be determined).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider TSUDA’s teachings in relation to the claimed invention, thus providing means for improving processes in case of mobility of a user equipment in a heterogeneous network, as discussed by TSUDA (paragraph [0012]).
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., speed-related mobile communications device handover.
US 20150296401 A1	US 9031564 B2		US 9179387 B2	
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
September 23, 2022